Dissenting opinion.
Spencer, J.
I am unable to concur in the opinions or decree of the majority of the court in this case.
I agree that Mr. and Mrs. Foucher were citizens of France. But I cannot agree that the legacy is exempt from the tax or imposition of ten per cent prescribed by the Act of 1855.
That exemption is claimed on two grounds: 1st. Because said act is unconstitutional, in that its title does not disclose its contents, and that it relates to more than one subject. 2d. That said act is in conflict with the seventh article of the treaty of 1853, between the United States and France.
That article reads as follows: “In all the States of the Union, whose laws permit it, so long and to the same extent as the said laws shall remain in force, Frenchmen shall enjoy the right of possessing personal and real property by the same title and in the same way as the citizens of the United States.”
*417The majority of the court have rested their decisions upon this second objection or defence, and have not passed upon the first, but as I differ with the court both as to the opinion and the decree, I must state briefly my conclusions as to that first point also.
The title of the act is, “An Act Relative to Successions.”
We have uniformly held that those provisions of the existing Constitution, as well as those of the same nature in previous Constitutions, must receive a liberal interpretation, and that it was only in cases when the subject was clearly neither incidental nor germane to the title, that we could hold the act unconstitutional. I find nothing in the act, which is foreign to the matter of “ successions.”
The sections under which this “tax” is claimed, is clearly a disposition governing the distribution of estates falling to foreign heirs. The fact that the word ‘ ‘ tax ’ ’ is used instead of some other to express the dominant idea that the State is to have ten per cent of such estates, is without significance. Courts look at things, at intention, at effect, and not at words alone.
In 8 Howard, p. 494, the Supreme Court of the United States discussing this very act, treats it as a law ‘ ‘ regulating the manner and terms upon which property, real and personal within the State, may be transmitted by last will'and testament or by inheritance,” to foreign heirs.
I see no reason, therefore, to hold the act unconstitutional.
2d. I confess my inability to see how, or where, that act conflicts with the treaty above mentioned. Of course, if it does, it is void. By the very terms of that treaty, it was to have effect only, in such of the States, as by their laws permit Frenchmen to possess and inherit on an equal footing with their own citizens, and it was to be in force in such States only “ so long as their said laws shall remain in force.”
The Supreme Court of the United States in “Prevost v. Gremaux,” 19 Howard, p.-, through Chief Justice Taney, discussing this very question, says: “The treaty does not claim for the United States the right of controlling the succession of real or personal property in a State. And its operation is expressly limited to the States in the Union whose laws permit it, so long and to the same extent as those laws shall remain in force. And as there is no act of the Legislature of Louisiana, repealing this law and accepting the provisions of the treaty, so as to secure her citizens similar rights *418in France, this court might feel some difficulty in saying that it was repealed by this treaty if the State court had not so expounded its own law and held that Louisiana was one of the States in which the proposed arrangement was to be carried into effect.”
At the very time the decisions of our State courts, referred to by Judge Taney, and relied upon by my associates, were rendered, there stood unrepealed upon our statute books this very law, declaring, without exception, that the State should have ten per cent of all successions falling to foreign heirs. By what process of reasoning our predecessors reached the extraordinary conclusion that that statute was in conflict with, and therefore repealed by, that treaty, I am utterly at a loss to conceive. It is to my mind a manifest error.
But it is said the doctrine of stare decisis commands us to adhere to that error. I think that would be pressing the doctrine too far. The proper occasion for its application is in cases where a line of decisions has become a rule of property and the basis of title. That is not the case here. This is a money demand between the original parties or their heirs. I apprehend that a much longer line of decisions than is here presented would be ineffective to establish that the maker of a promissory note is not liable for its payment, in the face of a positive law saying they shall be liable.
I think the State should have judgment for the per centum claimed.
White, J., concurs with Justice Spencer.